DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 13-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardinali (US Pub. No. 2017/0207524).
Regarding claim 1, in FIG. 13, Cardinali discloses a temperature sensor package comprising: a routing layer (154, paragraph [0051]); a chip (142, paragraph [0049]) mounted face down on the routing layer; an insulating layer (156, paragraph [0050]) encapsulating the chip on the routing layer; a plurality of through vias (158, paragraph [0054]) through the insulating layer; and an 
Regarding claim 2, in FIG. 13, Cardinali discloses that the electrically conductive sensor pattern is directly over a back side of the chip.
Regarding claim 3, in FIG. 13, Cardinali discloses that the chip is solder bonded to the routing layer (paragraph [0053]).
Regarding claim 4, in FIG. 13, Cardinali discloses that at least a portion of the electrically conductive temperature sensor pattern and at least one of the plurality of through vias is formed of a same material (metal, paragraph [0055]).
Regarding claim 13, in FIG. 13, Cardinali discloses the temperature sensor package of claim 1, secured within a portable electronic device (paragraph [0025]).
Regarding claim 14, in FIG. 13, Cardinali discloses the temperature sensor package of claim 1, secured to a fabric of a wearable device (paragraph [0025]).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eid (US Pub. No. 2018/0003569).
Regarding claim 15, in FIGs. 1-2, Eid discloses a temperature sensor package comprising: a routing layer including: a chip contact area (area of 120 under 190 and 194); and a touch area (area of 120 associated with 130) adjacent .
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leirer (US Pub. No. 2021/0265317).
Regarding claim 19, in FIGs. 91-92, Leirer discloses a temperature sensor package comprising: a routing layer (3a) including a top side and a bottom side; a cavity formed in the bottom side of the routing layer (cavity containing 7d); a transducer (7d, paragraph [0181]) mounted within the cavity; a chip mounted (7a) on the top side of the routing layer and in electrical connection with the transducer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (US Pub. No. 2017/0207524) in view of Hedengren (US Patent. No. 6,180,867).

The art however well recognized a thermocouple pattern including a first pattern of a first conductive material and a second pattern of a second conductive material different from the first conductive material (required for a thermocouple) to be suitable for use as a temperature sensor. See, for example, Hedengren, column 5, lines 35-50.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Cardinali disclosed conductive temperature sensor pattern as a thermocouple pattern including a first pattern of a first conductive material and a second pattern of a second conductive material different from the first conductive material for its recognized suitability as a temperature sensor.
Regarding claim 9, the combination of Cardinali and Hedengren appears not to explicitly disclose that the plurality of through vias includes a first via connected to the first pattern, and a second via connected to the second pattern.
One of ordinary skill in the art would have recognized that one of the vias disclosed by Cardinali should be connected to the first pattern and another of the vias to the second pattern to facilitate electrical connection to the thermocouple. 

Regarding claim 10, the combination of Cardinali and Hedengren appears not to explicitly disclose that the first via comprises the first conductive material, and the second via comprises the second conductive material.
One of ordinary skill in the art would have recognized that forming the first via to comprise the first conductive material, and the second via to comprise the second conductive material can reduce process complexity by minimizing masking and/or etching steps.
To reduce process complexity it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the plurality of through vias such that the first via comprises the first conductive material, and the second via comprises the second conductive material.
Regarding claim 11, Cardinali appears not to explicitly disclose that the electrically conductive sensor pattern is a resistance temperature detector (RTD) pattern.
The art however well recognized a resistance temperature detector (RTD) pattern to be suitable for use as a temperature sensor. See, for example, Hedengren, column 11, line 54 to column 12, line 15.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leirer (US Pub. No. 2021/0265317).
Regarding claim 20, in FIG. 91, Leirer appears not to explicitly disclose an optical window over a surface of the transducer.
However, in FIG. 92, Leirer discloses a similar device having an optical window (diffuser 8d, paragraph [0182]) over a surface of the photodiode (7b).
To diffuse or spread the light emitted by the photodiode it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a diffuser (or “optical window”) over the photodiode. In doing so, an optical window is formed over a surface (as the diffuser is formed over the entire device) of the transducer. 
Allowable Subject Matter
Claims 5-7, 12, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.